This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO ex rel.,
 3 HUMAN SERVICES DEPARTMENT,

 4          Petitioner,

 5 SARAH JOHNSON,

 6          Petitioner-Appellant,                                              No. 31,651

 7 v.

 8 CORWIN JONES,

 9          Respondent-Appellee.

10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 Jacinto Palomino, District Judge

12 Jay Goodman & Associates, Law Firm, P.C.
13 Sharon Pomeranz
14 Santa Fe, NM

15 for Appellant

16 Yalkut Law Firm
17 Kent Yalkut
18 Las Cruces, NM

19 for Appellee
 1                             MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3        Sarah Johnson (Mother) appeals from the district court’s order denying her

 4 motion for relief from judgment. [RP 140] Mother raises two issues on appeal: (1)

 5 whether the district court abused its discretion in denying Mother’s motion for relief

 6 from judgment where Mother received no notice that child custody and visitation

 7 rights would be considered at the June 17, 2011, hearing [DS 3]; and (2) whether the

 8 district court erred in failing to enter specific findings regarding a material change in

 9 circumstances affecting the best interests of Child [DS 5].

10        The calendar notice proposed summary reversal. [Ct. App. File, CN1] Mother

11 has filed a memorandum in support. [Ct. App. File] Father has not filed a

12 memorandum in opposition to the proposed disposition, and the time for timely doing

13 so has passed.

14        For the reasons set forth in this Court’s calendar notice filed on November 30,

15 2011, we reverse the district court’s order denying Mother’s motion for relief from

16 judgment and remand to the district court to vacate the judgment filed on September

17 27, 2011. [RP 140] We also remand to the district court for further proceedings.

18 Upon appropriate motion and notice to the parties and a hearing, any resulting district


                                               2
1 court order that material changes in circumstances have or have not occurred, shall

2 provide reasons for the disposition and how it relates to Child’s best interests, under

3 circumstances where Child, who is three or four years old at this time, has spent the

4 majority of her time, up to and after the district court’s adoption of the April 9, 2010,

5 parenting plan, with Mother.

6        IT IS SO ORDERED.



7
8                                          MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:



10
11 JONATHAN B. SUTIN, Judge



12
13 TIMOTHY L. GARCIA, Judge




                                              3